DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. It is noted that support for claims goes back to provisional application 60/384,573 and as such the claims have an effective filing date of May 30, 2002.

Information Disclosure Statement
The information disclosure statement filed 4/30/2019 (page 4 out of 9) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Copies of the two documents striked through on page 4 out of 9 were not found in the current file wrapper or in the file wrapper of the parents. 

Election/Restrictions
Applicant’s election without traverse of Species VIII (Fig 20) in the reply filed on 6/10/2022 is acknowledged.
Claims 92, 98, 102-104, 107 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/10/2022. With regards to Claim 92, the elected embodiment was never disclosed as being symmetric. In Fig 20, it appears that the plate is substantially symmetrical but it is never disclosed as such. The only embodiment disclosed to be symmetrical is non-elected species IX (Fig 21, see page 19 line 15). Claim 103 was not disclosed in the elected embodiment. Looking at Fig 20, no flanges are shown as parallel to each other nor was this feature disclosed in the specification. 
As such, Claims 92, 103 are additionally withdrawn. 


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The subject matter recited in claim 89 was never explicitly disclosed in the specification.

Claim Objections
Claim 95 objected to because of the following informalities:  
Claim 95 line 45 should recite “and [[a]] the third wall extending from”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 88-90 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Khanna 2003/015738.
Regarding Claim 88, Khanna discloses a surgical method (Fig 33) comprising: 
removing a spinous process of a vertebra  (see Fig 33, paragraph 63, see also paragraph 60 where Khanna discloses the same method but the type of plate can vary) such that first and second laminae of the vertebra each include an inner surface, an outer surface  (inner and outer surfaces of the laminae as shown in Fig 33) and a cut surface extending from the inner surface to the outer surface (see Fig 33, paragraph 63, 60); and 
coupling a plate (#73, Fig 30, 33) to the vertebra such that the cut surface of the first lamina is held apart a predetermined distance from the cut surface of the second lamina by a spacer portion (middle portion of #73, Fig 30, 33) of the plate (Fig 33, paragraph 63, 60).

	Regarding Claim 89, Khanna discloses cutting a first relief (#46) into the vertebra between the cut surface of the first lamina and a first pedicle of the vertebra to form a first hinge (Fig 17, 33, paragraph 60, 63); 
	cutting a second relief (#47) into the vertebra between the cut surface of the second lamina and a second pedicle of the vertebra to form a second hinge (Fig 17, 33, paragraph 60, 63); and 
	moving the cut surface of the first lamina relative to the cut surface of the second lamina (paragraph 60 “displaced lamina”).

	Regarding Claim 90, Khanna discloses the first relief is cut into a medial cortical layer of the first lamina and the second relief is cut into a medial cortical layer of the second lamina (as seen in Fig 17, 33, paragraph 60, the reliefs #46, #47 are cut into a medial cortical layer of the laminae ).

Claims 96 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Khanna 2003/015738.
	Regarding Claim 96, Khanna discloses a surgical method (Fig 33) comprising: 
	removing a spinous process (see Fig 33, paragraph 63, see also paragraph 60 where Khanna discloses the same method but the type of plate can vary) of a vertebra to provide the vertebra with a first divided lamina portion and a second divided lamina portion (as seen in Fig 33 where a plate #73 is placed between the first and second lamina); and 
	coupling a plate (#73, Fig 30, 33) to the vertebra such that the first divided lamina portion is held apart a predetermined distance from the second divided lamina portion (Fig 33) by a spacer portion (middle portion, where #73 is pointing to in Fig 30) of the plate.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 90 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khanna US 2003/0125738.
	Khanna discloses the claimed invention as discussed above where the at least one relief is used for the same purpose as the current invention, to act as a hinge (see rejection for claim 89 above) but does not discloses at least one of the reliefs has a depth of approximately 3 to 4 millimeters and a width of approximately 3 millimeters.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least one of the reliefs has a depth of approximately 3 to 4 millimeters and a width of approximately 3 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (See MPEP 2144.05). The examiner also notes that it would have also been obvious to one having ordinary skill in the art at the time the invention was made to have at least one of the reliefs has a depth of approximately 3 to 4 millimeters and a width of approximately 3 millimeters to accommodate the needs of a particular patient. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) (See MPEP 2144.04).

Claims 93-94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khanna US 2003/0125738.
Regarding Claim 93, Khanna discloses the plate  includes a first lamina engaging portion (#74) extending from a first end (left end of the spacer as seen in Figs 30, 33) of the spacer portion and a second lamina engaging portion (#77) extending from an opposite second end  (right end of the spacer as seen in Figs 30, 33) of the spacer portion, the first lamina engaging portion including a first flange (#74) that directly engages the outer surface of the first lamina (Figs  30, 33), the second lamina engaging portion including a first flange (#77) that directly engages the outer surface of the second lamina (Fig 30, 33).
Khanna discloses that the first and second lamina engaging portions each include a wall (#75, #76) that engages the cut surface of the first and second lamina but does not disclose the first lamina engaging portion including a second flange that directly engages the inner surface of the first lamina, the second lamina engaging portion a second flange that directly engages the inner surface of the second lamina.
However, another embodiment of Khanna (Figs 25-28) includes a lamina engaging portion including a first flange, a wall, and a second flange (see Fig below), the second flange engaging the inner surface of the lamina to help secure onto the lamina (paragraph 62).

    PNG
    media_image1.png
    435
    686
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Khanna to have the first and second lamina engaging portion to each include a second flange extending their respective walls in view of another embodiment of Khanna to help secure the first and second lamina engaging portions to the lamina. 

	Regarding Claim 94, Khanna as modified discloses the first flange (#74) of the first lamina engaging portion faces the second flange (with the modification, see Fig 27 above where the second flange would face the first flange)  of the first lamina engaging portion and the first flange (#77) of the second lamina engaging portion faces the second flange of the second lamina engaging portion (with the modification, see Fig 27 above where the second flange would face the first flange).


Claims 95 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khanna US 2003/0125738.
	Khanna discloses the plate (Fig 30, 33) includes a first lamina engaging portion (#74 and #75) extending from a first end of the spacer portion (left end of the spacer, Fig 30, 33) and a second lamina engaging portion (#77 and #76) extending from an opposite second end of the spacer portion (right end of the spacer, Fig 30, 33), the first lamina engaging portion including a first wall (#74), a second wall (#75), the second wall extending from the first wall (Fig 30, 33), an inner surface of the first wall facing the outer surface of the first lamina (as seen in Fig 33), an inner surface of the second wall facing the cut surface of the first lamina (as seen in Fig 33),.
Khanna does not disclose a third wall, the third wall extending from the second wall, an inner surface of the third wall facing the inner surface of the first lamina.
However, another embodiment of Khanna (Figs 25-28) includes a lamina engaging portion including a first wall, a second wall, and a third wall, the second wall (see Fig below) extending from the first wall (Fig 27, fig below), an inner surface of the first wall facing the outer surface of the first lamina (as seen in Fig 28), an inner surface of the second wall facing the cut surface of the lamina (as seen in Fig 28),  the third wall extending from the second wall (Fig 27-28, see Fig below), an inner surface of the third wall facing the inner surface of the first lamina second flange (see Fig 28), the third wall engaging the inner surface of the lamina to help secure onto the lamina (paragraph 62).

    PNG
    media_image2.png
    443
    659
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Khanna to include a third wall extending from the second wall in view of another embodiment of Khanna to help secure the first lamina engaging portion to the lamina. 




Claims 97, 99-101 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khanna US 2003/0125738.
	Regarding Claim 97, Khanna discloses the claimed invention as discussed above wherein the plate includes a first lamina engaging portion (#74, #75) extending from a first end of the spacer portion (right end of the spacer, Fig 30) and a second lamina engaging portion (#76, #77) extending from an opposite second end of the spacer portion (right end of the spacer, Fig 30), the first lamina engaging portion including a first lateral flange (#75) that contacts a laterally facing outer surface of the first divided lamina portion (as seen in Fig 33).
	Regarding Claim 99, Khanna discloses the second lamina engaging portion includes a second lateral flange (#76) that contacts a laterally facing outer surface of the second divided lamina portion (as seen in Fig 33).
	However, regarding Claim 97, Khanna does not disclose the first lamina engaging portion including a first medial flange that contacts a medially facing inner surface of the first divided lamina portion and regarding Claim 99, Khanna does not disclose the second lamina engaging portion including a second medial flange that contacts a medially facing inner surface of the second divided lamina portion.
However, another embodiment of Khanna (Figs 25-28) includes a lamina engaging portion having a lateral flange (see Fig below) that contacts a laterally facing outer surface of the divided lamina portion (Fig 28), the lamina engaging portion including a medial flange (see Fig below) that contacts a medially facing inner surface of the first divided lamina portion (Fig 28), the lateral flange including a bone engaging mechanism (see Fig below) that faces the medial flange (see Fig below), the medial flange engaging the inner surface of the lamina to help secure onto the lamina (paragraph 62).

    PNG
    media_image3.png
    498
    781
    media_image3.png
    Greyscale

 It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the first and second lamina engaging portions of Khanna to each include a medial flange to contact a medially facing inner surface of a respective lamina in view of another embodiment of Khanna to help secure the first and second lamina engaging portions to their respective lamina. 

	Regarding Claim 100, Khanna as modified discloses wherein the first lateral flange includes a bone engagement mechanism (#74) that faces the first medial flange (with the modification as discussed above, the medial flange extends from the lateral flange and thus would face the bone engagement mechanism, see Fig 27 above and Fig 30, 33) and the second lateral flange includes a bone engagement mechanism (#77) that faces the second medial flange (with the modification as discussed above, the medial flange extends from the lateral flange and thus would face the bone engagement mechanism, see Fig 27 above and Fig 30, 33).


	Regarding Claim 101, Khanna as modified the first medial flange includes a bone engagement mechanism that faces the first lateral flange and the second medial flange includes a bone engagement mechanism that faces the second lateral flange (with the modification above, see Fig below, where the first and second medial flanges would partially face the respective bone engagement mechanisms, as indicated by the double ended arrow).


    PNG
    media_image4.png
    240
    467
    media_image4.png
    Greyscale



Claims 105-106 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khanna US 2003/0125738.
	Regarding Claim 105, Khanna discloses the plate includes a first lamina engaging portion (#74, #75) extending from a first end of the spacer portion (right end of the spacer, Fig 30, 33) and a second lamina engaging portion (#76, #77) extending from an opposite second end of the spacer portion (left end of the spacer, Fig 30, 33), the first lamina engaging portion including a first lateral flange (#74) that contacts a posteriorly facing outer surface of the first divided lamina portion (Fig 33).
	Regarding Claim 106, Khanna discloses the second lamina engaging portion includes a second lateral flange (#77) that contacts a posteriorly facing outer surface of the second divided lamina portion (Fig 33).
	Khanna discloses that the first and second lamina engaging portions each has a wall (#75, #76 respectively) that respectively depends from the first and second lateral flanges (Fig 30, 33) but does not disclose the first lamina engaging portion including a first medial flange that contacts an anteriorly facing inner surface of the first divided lamina portion, the second lamina engaging portion including a second medial flange that contacts an anteriorly facing inner surface of the second divided lamina portion.
However, another embodiment of Khanna (Figs 25-28) discloses a lamina engaging portion having a lateral flange (see below) that contacts a posteriorly facing outer surface of a divided lamina portion (Fig 28), the lamina engaging portion incudes a medial flange that contacts and anteriorly facing inner surface of the divided lamina portion (see below), a wall (see below) that connects the lateral flange and the medial flange (see below), the medial flange engaging the inner surface of the lamina to help secure onto the lamina (paragraph 62).

    PNG
    media_image5.png
    451
    677
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the first and second lamina engaging portions of Khanna to each include a medial flange (that extends from their respective walls) that contacts an anteriorly facing inner surface of the first and second divided lamina portion, respectively, in view of another embodiment of Khanna above because the medial flanges help secure the first and second lamina engaging portions to their respective lamina. 

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest of other laminar implants/procedures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773